 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeech Branch Coal Company, Eldridge Coal Co.,Inc., d/b/a Eldridge Brothers Coal Co., PoplarBranch Coal Co., Inc., and Parker Branch, Inc.and Donald Pittman. Case 9-CA-1542528 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 12 March 1982 the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding' finding, inter alia, that Re-spondent Beech Branch Coal Company violatedSection 8(a)(1) of the Act by unlawfully discharg-ing employees Larry Caudill, Harrad Clevins,2Robert Davis, Curtis Dean Sr., Cecil Lamb, HenryQuesenberry, and Ernest Vickers because they en-gaged in protected concerted activity. The Boardordered that the discriminatees be reinstated if theRespondents resumed the same or substantiallysimilar business operations, and that they be madewhole for any loss of earnings they suffered byreason of the discrimination practiced against them.On 16 March 1983 the United States Court of Ap-peals for the Sixth Circuit entered its judgmentsenforcing the Board's Order.Because of a dispute over the amount of backpaydue the discriminatees under the terms of theBoard's Order, the Regional Director for Region 9,on 7 September 1983, issued a backpay specifica-tion and notice of hearing alleging, inter alia, thatRespondents Beech Branch; Eldridge Coal Co.,d/b/a Eldridge Brothers Coal Co.; Poplar BranchCoal Co., Inc.; and Parker Branch, Inc. constitute asingle integrated business enterprise and a singleemployer within the meaning of the Act. On 16September 1983 the Respondents jointly filed ananswer generally denying the allegations of thebackpay specification.Thereafter, on 3 October 1983 counsel for theGeneral Counsel filed directly with the Board a"Motion for Summary Judgment and to Strike Re-spondent's Answer." Subsequently, on 5 October1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. The Re-' 260 NLRB 907.2 We note that in the backpay specification the General Counsel refersto a person named "Howard Blevins" as being entitled to backpay fromthe Respondents. However, in the underlying unfair labor practice case,we ordered backpay for "Harrad Clevins" who was named as an allegeddiscriminatee in the complaint. We also use that name here to be consist-ent with the earlier case.3 NLRB v. Beech Branch Coal Co., 709 F.2d 1505.269 NLRB No. 96spondents did not file a response to the Notice toShow Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in the case, the Boardmakes the followingRuling on the Motion for Summary JudgmentSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations states:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall specif-ically admit, deny, or explain each and everyallegation of the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial. Denials shall fairly meetthe substance of the allegations of the specifi-cation denied. When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder. As to all mat-ters within the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement, setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the taking536 BEECH BRANCH COAL CO.of evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification duly served on theRespondents states that, pursuant to Section 102.54of the Board's Rules and Regulations "Respondentsshall, within 15 days from the date of this specifica-tion, file with the undersigned Regional Directoran original and four (4) copies of (an) answer(s) tothe specification. To the extent that such answer(s)fails to deny allegations of the specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and Respondents shall be pre-cluded from introducing any evidence controvert-ing them."In his memorandum in support of the "Motionfor Summary Judgment and to Strike Respondent'sAnswer," counsel for the General Counsel submitsthat the Respondents' answer fails to comply with'the requirements of Section 102.54(b) and (c) of theBoard's Rules and Regulations as to specificity.Therefore, counsel for the General Counsel re-quests that the Board deem the allegations of thebackpay specification to be true and admitted with-out the need for the taking of evidence.A copy of the answer filed by the Respondentsis attached to the Motion for Summary Judgmentas an exhibit. This answer simply denies all of theallegations contained in the backpay specification.We agree with counsel for the General Counselthat the Respondents' answer constitutes a generaldenial, which fails to comply with the requirementsof Section 102.54(b) and (c) as to those compliancematters within its knowledge. Thus, the answerdoes not set forth any basis for disputing the accu-racy of the gross backpay figures contained in thespecification or provide any alternative formula forcomputing the amounts of gross backpay owed.The answer also does not state that RespondentBeech Branch is without knowledge as to thewages and hours of the seven discriminatees, nordoes the answer contain any explanation for thefailure to deny specifically the gross backpay alle-gations as required by Section 102.54(c). Since Re-spondent Beech Branch has failed to deny specifi-cally the gross backpay allegations or to explainadequately its failure to do so, Section 102.54(c) re-quires the these allegations be deemed to be admit-ted and true. Accordingly, we find them to be cor-rect.However, since we have held that a generaldenial of the allegations concerning the interimearnings in a backpay specification is sufficientunder Section 102.54 to raise an issue warranting ahearing,4we shall order a hearing to determine thenet interim earnings of the seven discriminatees.We shall also order a hearing on the issue ofwhether Respondents Eldridge Coal, PoplarBranch Coal, and Parker Branch together with Re-spondent Beech Branch constitute a single integrat-ed business enterprise within the meaning of theAct. The General Counsel clearly has the burdenas the party making this assertion to demonstrateproof of such integration.5However, since Re-spondents Eldridge Coal, Poplar Branch Coal, andParker Branch were not made parties to the under-lying unfair labor practice proceeding in this case,there is nothing in the record to support such afinding here. It thus is essential that these Respond-ents be given the opportunity to present evidenceat a hearing concerning their liability for the un-lawful conduct that Respondent Beech Branchcommitted. We therefore find that the Respond-ents' general denial of the allegation in the backpayspecification regarding their status as a single em-ployer is sufficient to require a hearing.6Accordingly, we shall deny the General Coun-sel's Motion for Summary Judgment,7and we shalldirect a hearing limited to determining the sevendiscriminatees' interim earnings and whether Re-spondents Eldridge Coal, Poplar Branch Coal, andParker Branch consitute a single employer withRespondent Beech Branch and thus are also re-sponsible for remedying the violations found in theunderlying unfair labor practice case. However,since we have found that the general denial of theRespondents as to all other allegations in the back-pay specification is insufficient under Section102.54(b) and (c) of the Board's Rules and Regula-tions, and as no explanation or response to theNotice to Show Cause has been filed, we deem theRespondents to have admitted all other allegationsin the backpay specification to be true.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment is denied.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 9for the purpose of issuing a notice of hearing andscheduling such hearing before an administrativelaw judge, which hearing shall be limited to takingevidence as to the seven discriminatees' net interimearnings, and as to the liability of Respondents El-4 Dews Construction Corp., 246 NLRB 945 (1979).a See, e.g., Senco, Inc., 177 NLRB 882, 887 (1969).6 See Sheet Metal Workers, Local Union Na 13 (Sheet Metal ContractorsAssn.), 266 NLRB 59 (1983); and Dews Construction Corp., supra.' For the reasons set out herein, we also deny the General Counsel'smotion to strike the Respondents' answer.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdridge Coal, Poplar Branch Coal, and ParkerBranch for Respondent Beech Branch's unfairlabor practices.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings of fact, conclusions oflaw, and recommendations based on all the recordevidence. Following service of the administrativelaw judge's decision on the parties, the provisionsof Section 102.46 of the Board's Rules and Regula-tions shall be applicable.538